
	
		III
		111th CONGRESS
		2d Session
		S. RES. 424
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the BMW ORACLE Racing team
		  for winning the thirty-third America's Cup.
	
	
		Whereas the America's Cup is the oldest active trophy in
			 international sports;
		Whereas the United States was represented in the
			 thirty-third America's Cup by BMW ORACLE Racing;
		Whereas the team was led by the owner, founder, and chief
			 executive officer of Oracle Corporation, Larry Ellison, the chief executive
			 officer of the team, Russell Coutts, and the skipper of the team, James
			 Spithill;
		Whereas BMW ORACLE Racing represents the Golden Gate Yacht
			 Club located in San Francisco, California;
		Whereas the boat of the BMW ORACLE Racing team, USA, is
			 the largest and most technologically advanced boat to ever race for the
			 America's Cup;
		Whereas USA was sourced and built entirely in the United
			 States;
		Whereas, on February 12, 2010, the BMW ORACLE Racing team
			 won the first of the America's Cup races with a 15 minutes, 28 seconds lead
			 over the Swiss Defender, Alinghi;
		Whereas, on February 14, 2010, the BMW ORACLE Racing team
			 captured the thirty-third America's Cup with a 5 minute, 26 second victory over
			 the Swiss Defender, Alinghi, clinching the best of the series with a second
			 victory; and
		Whereas BMW ORACLE Racing has represented the United
			 States with high standards, technological prowess, and great skill: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 entire BMW ORACLE Racing team for winning the thirty-third America's Cup;
			 and
			(2)recognizes the
			 BMW ORACLE Racing team, and specifically the founder and owner Larry Ellison,
			 for the technological accomplishments of the team in the international sport of
			 sailing.
			
